 

 

 

Case 7-19-cv-01954-NSR Document 18 Filed in NYSD on 01/29/2020 Page 1 of 2

LAW OFFICES

OF

CORREIA, KING, MCGINNIS & LIFERIEDGE* JENNIFER P, MAAS
DOREEN J} CORRELA JOSEFINA BELMONTE
THOMAS EL KRING EMPLOYEES OF THE LIBERTY MUTUAL GROUP INC. AMANDA PRESCOTT-SEVERIN
KEVIN 1 MeGINNIS : > JEREMY SEEMAN
BRIAN 8. LIFERIEDGE ONE BATTERY PARK PLAZA 29" FLOOR MICHAEL DeGUIDA -DeRISE
se seeeeetensecsteeenee LAURENT CHEVALIER
DAWN K. GILBERT New York, NEW YORK 10004-1437 RYAN HERSHKOWITZ
VINCENT A, BRESCIA KARINA LEVENTUL
PHILIP 1. DeBERNARDIS TELEPHONE (212) 487-9701 NIGERIA ALIURE
JERRY J. HESS FAX: (603) 334-7912 DAVID LO
GLENDA R, CUNNINGHAM ~ 49 NICHOLAS GIORDANO
LAURA R. EERATE EMAIL: mark. Jabe@libertymutual.com
SAMUEL G, LESMAN SUBROGATION COUNSEL
JAMES MAS TOROS Kislaness ae . PET gs MARK S. LAGE
MICHELLE T. BAGINSEI please reply to our New Jersey office:
JOSE M. GOMEZ Viscomi & Lyons LEGAL OFFICE MANAGER

 

GERALDINE AINE JANET M. TAKACS
Mt, Kemble Corporate Center ,

360 Mt. Kemble Ave., Suite B1000
Morristown, NJ 07960

The agpuoton is grated. “The

Mark S, Labe, Esq. dyov {

Direct Dial: 973-461-7356 Wik ed Ppe-wya8 Corl ‘ AoA ove

mark labe@libertymutual.com fr Jan ZI, WW on | pa | 3, wee
ow.

Chole ok the Csve

   

Hon. Nelson S. Roman, USD] hen ‘ L
Federal Building & U.S. Courthouse es ett ber parade he mere ‘-
Southern District of New York i SO ORDERED: :

300 Quarropas St. poked . Nan. 30, wre

White Plains, NY 10601-4150

 

HON NELSONS. ROM A
Re: — Liberty Insurance Corporation a/s/o Lilia Tse and Haoyang Li v. Wihir AF TATESBISHRIOT JUG JUDGE.
Civil Action No.: 7:19-cv-01954-NSR

Dear Judge Roman:

This office represents Plaintiff in this matter. | write this letter with the consent of defense
ounsel Karen Ondrovic in anticipation of an initial court conference scheduled for January 31,
2020, at 11:50 AM in your chambers.

This is a fairly simple subrogated property damage case, where plaintiff alleges a stove
purchased and then replaced through Home Depot was installed with improper clearance resulting
in a fire and property damage to Liberty’s insured.

Ms. Ondrovic’s office answered on behalf of Whirlpool and is representing them based on
a tender acceptance by Selective under Selective’s policy with Reno’s Appliance,

We just learned today from counsel that Reno’s sub-contracted out the installation in
question to Erik Monge d/b/a Inmovar Installations a/k/a J & G Installs, LLC. We were also told
about potential 1 insurance e. coverage for Erik Monge d/b/a Inmovar and the identity of an insurance

agent.

Page | of 2

 

 

 

 
Case 7-19-cv-01954-NSR Document18 Filed in NYSD on 01/29/2020 Page 2 of 2

In light of the above, the parties jointly seck a 60 day adjournment of the January 31, 2020
initial court conference so the Complaint can be amended to bring Reno’s Appliance and Erik
Monge wba tnmovar Installations a/k/a J & G Installs LLC, into the case. As mentioned, defense
attorney Karen A. Ondrovic has provided consent to adjourn the conference and to amend the
Complaint to add Reno’s Appliance and Erik Monge d/b/a Inmovar Installations a/k/a J & G
Installs, LLC, as defendants.

 

 

 

 

 

We will await further word from the court about the most expeditious manner to proceed
forward. a
S

Hi

Y a

4
a
a

ARKS. LABE, ESQ.

     

ce: Karen A. Ondrovic, Esq.

Page 2 of 2

 
